﻿
On behalf of the delegation of the People's Socialist Republic of Albania, I have the pleasure to address to you, Sir, the representative of a friendly African nation, our congratulations on your election to the high office of President of the current session of the General Assembly.
I would also extend my congratulations to the Secretary-General of the United Nations, Mr. Perez de Cuellar, on his efforts and his commitment to strengthening the role of the United Nations in coping with the acute problems of our time in the cause of peace and security.
The Albanian delegation, like the delegations of the overwhelming majority of the States Members of the United Nations, has come to this session of the General Assembly with the sincere desire to join its efforts with those of other States for the improvement of the international atmosphere and the promotion of international security. There is no doubt that an open and constructive debate free of reservations and preconceptions about present world developments would contribute to the success of this debate. The Albanian delegation believes that the present-day international situation is complex. In many cases, developments are as contradictory as they are fluid and unstable. They are characterized by a relaxation of tension in some areas and an increase in others, while the settlement of a problem in one region is accompanied by the emergence and exacerbation of problems in another. The current political dialogue in the relations between the two super-Powers, which has found concrete expression in their agreements on a number of minor arms reductions or in their steps to eliminate certain hot-beds of regional conflict, have led to a relative easing of tension. Efforts are frequently made to portray this as a qualitative change in present-day international relations or as an irreversible trend towards international peace and security, a new era. But past experience and present developments force us to recognize that the present relaxation of tension between the United States and the Soviet Union is no guarantee that threat of war has been eliminated. Today, interference in the internal affairs of others has increased under various pretexts and threatens to upset the balance, with incalculable consequences.
Albania is in favour of improving the atmosphere and easing the tension in Europe. It is for peace and the strengthening of security cm our continent. The ways these problems are regarded and the paths leading to their solution may differ from State to State, but it is essential that the policy and concrete actions of each of these States help to attain that goal. We feel that Albania, by pursuing a fully independent policy outside all blocs and permitting no foreign bases and troops on its territory, has done and continues to serve the cause of security and peace in Europe.
In the field of disarmament, too, the agreements between the two super-Powers are minimal and have not affected the enormous arsenals of weapons of every sort in their possession. Declarations of impressive proposals and counter-proposals concerning deep cuts of up to 50 per cent in strategic weapons cannot conceal the arms race, which continues, or the manufacture of new generations of ever more modern and sophisticated weapons. So true is this that we now have good reason to state that the dividing line between the dangers of nuclear arms and the dangers of conventional arms has almost disappeared. We believe that the problems of disarmament can be confronted and set on the road to solution through the collective and individual efforts and actions of all States.
At a time when the arms race continues, when hot-beds of tension and crisis persist, the interests of peace call for the adoption of effective measures towards disarmament, the dismantling of political and military blocs, the removal of foreign bases and the return of foreign armies within their national borders, and the cessation of all interference in the internal affairs of other States.
Prom time to time the super-Powers set forth new theories and political doctrines, as well as ideas and models, which they seek to impose on others, presenting them as almost universal criteria for the development of democratic processes, and which they attempt to establish, in one way or another, as pre-conditions for relations between States. Albania maintains that peoples and States must be free to choose their own paths to sovereign development, to preserve their national identity, and to play their rightful role in the course of world events.
Albania is and always has been in favour of a democratisation of international relations that would allow all States, large and small, to make their voices heard. In light of that necessity, the role of the United Nations in international affairs becomes even more significant. As the experience of the past two or three years has shown, the commitment of the United Nations to solving certain critical problems is an indication of the potentials and importance it can have when it plays its true role in accordance with the Charter. We believe that the important problems of our time should not be left for discussion by only a narrow circle of States or to a dialogue by the super-Powers; rather, they must be brought to the United Nations. That would confirm the weight and power of the international community.
It is certainly in the international community's interest to avoid regional crises and conflicts, since these constitute hot-beds of tension exacerbated and manipulated by others against the interests of the peoples. Thus, it is the parties directly involved and concerned in these conflicts and crises, and not external forces, that should play the decisive roles in settling them. Short-term solutions, especially those imposed from without, cannot endure. In our view, the formula of "national reconciliation", applied under the tutelage of the super-Powers, leaves the door open for interference and destabilization; the case of Afghanistan is an example of that. In the interests of independent development and peace, interference in Central America and South-East Asia must cease, and the solutions to their problems must conform to the aspirations of the peoples concerned. Similarly, the Korean people must not be prevented from achieving the reunification of its homeland free from outside interference.
As a Mediterranean country, Albania considers that any step towards the creation of a favourable political climate in the Mediterranean requires the withdrawal of the super-Powers' fleets and warships. That step would help to make it a sea of peace and friendship among the peoples of the countries that border on it, and a bridge of co-operation with the other regions of the world.
When we speak of the Mediterranean, we cannot help thinking of Lebanon, which is living through a veritable tragedy. Israel and the forces of reaction have imposed on it a lengthy fratricidal war with extremely serious consequences. It is for the Lebanese people itself to establish its own national unity in all sovereignty. In the Middle East, the Arab peoples have been fighting against imperialist-Zionist aggression for several decades. Standing out in that context is the heroic struggle of the Palestinian people, bearing living witness to the dauntless efforts of a valiant people that cannot be conquered by violence or tanks, nor by the genocide practised by those that commit aggression against it.
The Albanian people and Government have always felt close to the fraternal Arab peoples and their just struggle. We regard the proclamation of the Palestinian State and its international recognition as a very important development, offering greater possibilities for the settlement of that key problem in the Middle East. The uprising of the Palestinian people - the intifadah - which has been going on for nearly two years in the occupied territories, enjoys the unreserved support of the Albanian people as a legitimate struggle. The Albanian people has also hailed the positive steps towards the strengthening of unity in the Arab world, which it considers to be a decisive factor in the just settlement of the Palestinian problem and of the Middle East crisis as a whole.
Against the background of developments and endeavours to achieve political settlements of conflicts and hotbeds of tension the cease-fire agreement in Angola and the agreement on the granting independence to Namibia cannot fail to have a considerable impact on the over-all situation in the southern part of the African continent. The Albanian delegation condemns the violence and crimes of the South African regime, which continues to persist in its detested colonialist policy of racial discrimination.
The Albanian people support the African countries in their just struggle against imperialist neo-colonialist exploitation. We associate ourselves with the efforts of the Organization of African Unity to strengthen its unity in support of the struggle of the Azanian people to put an end to the hated apartheid regime in South Africa, an anachronism in the modern world that constitutes a challenge to all mankind. Looking back over the development of events in the world since the last session of the United Nations General Assembly, we witness an intensification of internal contradictions in a number of countries, the negative consequences of which extend far beyond national borders. Multinational States, which are a reality in today's world, cannot speak of genuine democracy so long as they fail to achieve democratic relations among the nations, nationalities and minorities that comprise them, if an aggravation of inter-ethnic relations is being observed today, that shows that in those States ethnic or national issues have not been properly addressed.
Albania has always maintained that minorities, wherever they may be, should enjoy equal rights with the rest of a country's population, in keeping with the norms of international law. We have always maintained that minorities should be important factors for rapprochement and friendship between peoples and States. Recently a process of co-operation has begun among the countries of the Balkans. The meeting of Ministers of Foreign Affairs of Balkan States that was held last year has been followed by a number of other activities of a political, economic, scientific and technical character. That process constitutes a positive trend that reflects the fundamental interests of the peoples of the peninsula and the cause of peace in the region and in all of Europe. The peoples of our peninsula aspire to and need peace and understanding, co-operation and friendship, and not destabilization and mutual animosity.
The Albanian Government will work tirelessly to ensure that that process does not come to a halt but that it is, instead, advanced and consolidated. We hope and we wish that the other Balkan countries will do likewise, overcoming certain recent developments that run counter to the spirit of understanding and to the commitments undertaken within the context of Balkan co-operation.
Albania has never interfered - nor does it intend to interfere - in the internal affairs of other States. However, prompted by a sincere concern about the fostering of Balkan co-operation and confidence, as well as out of a sense of moral justice and on the basis of democratic and other humane considerations enshrined in the United Nations Charter and in other international instruments, my country cannot fail to mention the tragic events that occurred in Kosovo in the spring of this year, along with the repression of the Albanians and their national democratic rights, events that continue today and that are in defiance of every norm of freedom, of democracy and of social and cultural emancipation. The Albanian Government and people - along with world public opinion, including that of sound Yugoslav circles - have condemned and continue to condemn the killing and imprisonments of hundreds of thousands of Albanians who are calling for equality and for the same rights as are enjoyed by fellow-citizens in their federal state and for the retention of their autonomy, language, culture and national traditions.
White papers or yellow literature may be produced, but they cannot justify the fact that the law in Kosovo is made by tanks and policeman or that, following the constitutional amendments, the number of Albanian schools has been reduced aid the Kosovo intellectuals and youth are being persecuted. The so-called differentiation, which in fact constitutes isolation, an unprecedented and inhuman moral, economic and political boycott, has affected the best-known intellectuals, academicians and teachers, down to the school-children themselves.
Albania has been and remains directly concerned to ensure the stabilization of the situation in Yugoslavia, since the freedom and independence of both countries are linked. Any evil in one country affects the other. The normalization of the situation in Kosovo, the national and economic emancipation of the Albanians in Yugoslavia, where they make up an entity of some 3 million inhabitants, and recognition of their equality of rights with the other national groups and nationalities of the Federation, would serve to strengthen Yugoslavia itself.
The interests of the peoples of the region require that the bitter legacy of the past be overcome and that no new difficulties be added; instead, real efforts should be made to improve the friendly atmosphere and to strengthen fruitful co-operation. As has been announced, in the autumn of next year the second meeting of Ministers of Foreign Affairs of the Balkan States will be held in Albania. It is our desire that, through the concerted efforts of all States of the region, facing up to present-day realities, that important meeting will mark a new and more advanced stage in our work towards multilateral co-operation and strengthened relations of good-neighbourliness. We are sure that that will be the case. We regard good-neighbourliness as the expression of mutual obligations and of the desire and interests of our peoples and countries to live in peace aid friendship with one another. Albania, which has sincerely committed itself to the process of Balkan co-operation, regards it as a realistic alternative for strengthening peace in the region. It considers that, as a part of Europe, the Balkans, which has suffered so much from feuds, upheavals and wars, needs peace, tranquillity and stability today more than ever in order to overcome the bitter past and the region's relative backwardness when compared with the rest of the continent, as well as to demonstrate our region's interest in, and contribution to, the development of positive European processes compatible with peace.
An important aspect of the democratisation of international relations which is making itself felt greatly today is that of economic relations or. the world scale. Inequality in trade exchanges, the imposition of protectionist measures and tariff barriers and the widespread use of the loan mechanism by the developed industrial countries have widened the economic gap between them and the developing countries. The fact that this situation persists and is worsening is directly affecting the stability of international relations, in which economic relations - more so today than ever before -- are inseparably intertwined with political relations.
It is not easy to understand appeals for detente and for the strengthening of international security when some industrialized countries are becoming richer and richer by exploiting developing countries, among others, and the developing countries are becoming poorer every day. Nowadays, when the question of human rights has become a subject for concern and a burning issue to the extent that it has become politicised in the extreme, even in cases which involve individuals, can one really put any faith in the concern expressed when a blind eye is turned to the fate of the millions of people in various parts of the world under threat of famine? The demands of the developing countries - which are frequently referred to as the "poor men's club" although they represent an overwhelming majority of United Nations Member States - for equality to be established in international economic relations are legitimate, should be heard out and proper answer made to them. 

The illicit trafficking in and the use of drugs have now become a social problem and social evil in many countries. The phenomenon has never occurred in Albania and is not occurring there now. A healthy tradition and educational measures apart, the State, through strict laws, provides for severe punishments for the illegal use, possession and sale of narcotics. At the same time, Albania has taken steps to block any possible traffic in drugs throughout its territory. We think that the fight against drugs should not be used as a cover for particular political designs.
In our time, ecological problems have become extremely acute, and the danger resulting from the pollution of the environment has increased even more. It is now an acknowledged fact that the most serious ecological damage due to pollution on the world scale is being caused by the super industrialized countries, which are the greatest consumers and processors of raw materials. The concern in this regard is all the greater when one is aware that some of these countries are dumping their technological wastes, some with radioactive content, in developing countries.
Albania, which is itself demonstrating the greatest concern to protect the environment within its own territory, including the Adriatic region, joins with those other countries which are rightly demanding that those who are most responsible for pollution should feel obliged to improve the situation and solve the problem.
For the Albanian people, which has had a centuries-long struggle for its territory, freedom and existence, the safeguarding of its independence and full national sovereignty is sacred. With the principle of independence at the foundation of its policy, Albania has at the same time made its modest contribution to the cause of peace and security. It has established and maintains fair, fruitful and friendly relations with the great majority of countries, which is why our country has felt and still feels that it is an integral and active part of the international community.
The reality of Albania in the 45 years since Liberation and the changes and progress made in many areas are the happy outcome of the socialist course it has taken. The fact that the population has tripled over these four decades while average life expectancy has increased from 38 years at Liberation to 72 years today is proof of the far-reaching economic and social changes that have been made in my country.
We are well aware that, despite everything our people has done in Albania through the labour of its hands and the sweat of its brow, we are not at the end of the road, but the important thing is that we are convinced that our road is the right one and opens up to us the prospect of continued progress.
Wishing that the work of this Assembly should be conducted in the most constructive spirit possible and to the benefit of peace, the Albania, delegation will not fail to make its contribution towards attaining this goal.
